Citation Nr: 1600858	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-35 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to residuals of a cerebrovascular accident and to service-connected Non-Hodgkin's lymphoma .

2.  Entitlement to service connection for residuals of a cerebrovascular accident.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from September 1966 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011 and August 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A March 2011 rating decision granted service connection for bilateral hearing loss and denied entitlement to service connection for sleep apnea, lung nodules, and hypertension.  The June 2011 rating decision denied entitlement to service connection for residuals of a cerebrovascular accident, ischemic heart disease, and hypertension.  The August 2011 rating decision denied the Veteran's service connection claim for PTSD.  The Veteran filed a notice of disagreement for these issues in March 2011, October 2011, and March 2012.  The Veteran filed a VA Form 9 in December 2012; however, he only perfected an appeal for the issues of entitlement to service connection for sleep apnea, lung nodules, PTSD, and residuals of a cerebrovascular accident.  

In a February 2015 decision, the Board denied entitlement to service connection for sleep apnea and lung nodules.  The Board also expanded the Veteran's service connection claim for PTSD to encompass all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded the issues entitlement to service connection for an acquired psychiatric disorder and residuals of a cerebrovascular accident, to the Agency of Original Jurisdiction (AOJ).  

In a September 2015 decision, the Board again remanded those two issues to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In a December 2012 VA Form 9, the Veteran requested a hearing before the Board.  He was scheduled for such a hearing in July 2014; however, he withdrew his request in a July 2014 statement.  He has not requested that the hearing be rescheduled.  Thus, there is no outstanding hearing request.

The Board further notes that the September 2015 remand directives had instructed a VA examiner to address whether the Veteran's residuals of a cerebrovascular accident were secondary to ischemic heart disease.  However, the Board notes that the Veteran is not service-connected for that disorder.  Rather, as noted above, a June 2011 rating decision denied service connection for ischemic heart disease, and the Veteran did not perfect the appeal of that issue.  If the Veteran wishes to file an application to reopen the claim for service connection for ischemic heart disease, he and his representative are advised that they should submit the claim to the AOJ. See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain adequate VA medical opinions in compliance with the directives of the September 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The September 2015 Board remand instructed the AOJ to provide the Veteran a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  In particular, the examiner was directed to provide a diagnosis for each psychiatric disorder found.  The Board specified that, if the examiner determined that the clinical evidence supported a diagnosis other than PTSD, the examiner should opine as to whether it is at least as likely as not that the psychiatric disorder originated during or is otherwise attributable to the Veteran's military service.  

Following the remand, the Veteran was afforded a VA examination in September 2015, and the examiner determined that the Veteran's reported symptoms did not meet the criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-V).  However, she did indicate that the Veteran had a diagnosis of an adjustment disorder with depressed mood.  The examiner commented that this psychiatric disorder was secondary to the Veteran's multiple medical problems, recent hospitalization for a subdural hematoma, and physical limitations.  She did not specify the medical problems to which she was referring other than the subdural hematoma.  Nevertheless, under the section of the report marked "Medical diagnoses relevant to the understanding or management of the Mental Health Disorder (to include TBI)," the examiner listed the Veteran's 1985 stroke, history of heart transplants, history of Non-Hodgkin's lymphoma, and history of subdural hematoma.  Thus, it appears that the Veteran's service-connected Non-Hodgkin's lymphoma could be one of the multiple medical problems.  

The Board also notes that the September 2015 VA examiner did not provide a specific opinion as to whether the Veteran's adjustment disorder with depressed mood manifested during or is otherwise related to his military service.  In addition, the examiner did not address the September 2010 diagnosis of generalized anxiety disorder.  Therefore, an additional VA examination and medical opinion are needed.

In addition, the Board notes that the record contains a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, dated in August 2015.  In that form, the Veteran reported two separate stressors.  However, the record does not reflect that these stressors have been verified.  Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010).  The revised regulations no longer require the verification of an in-service stressor involving fear of hostile military or terrorist activity.  However, the Veteran's reported stressors are not related to a fear of hostile military or terrorist activity.  Moreover, the February 2015 Board remand instructed the AOJ to determine whether any updated stressor statement provided by the Veteran contained sufficient information to verify with the Joint Services Records Research Center.  Thus, efforts should be made to verify these stressors on remand.

In addition, the September 2015 Board remand directed the AOJ to obtain a VA addendum opinion that addressed the Veteran's claimed residuals of a cerebrovascular accident.  Following the remand, the Veteran was provided a VA examination in September 2015, and the examiner stated that it is less likely than not that his central nervous system disorder is caused by or manifested during service.  However, he did not provide any rationale for the opinion.  Moreover, despite the September 2015 remand directives, the examiner did not address whether the Veteran's residuals of a cerebrovascular accident were related to any herbicide exposure in service.  For these reasons, another VA medical opinion should be obtained upon remand.

Moreover, the Veteran appears to assert that his residuals of a cerebrovascular accident are related to herbicide exposure in service.  In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways. Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450.  Therefore, additional development should be conducted to verify any herbicide exposure in service. 

In addition, the Board notes that the RO sent the Veteran a notice letter in June 2010; however, that did not inform the Veteran of the evidence and information necessary to substantiate a claim on a secondary basis. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is remandable error).  Thus, the Veteran should be provided proper notice on remand.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claims on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder and residuals of a cerebrovascular accident.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the VA New Jersey Health Care System dated since March 2014.

3.  After obtaining any identified and outstanding records, the AOJ should contact the Joint Service Records Research Center (JSRRC), or any other appropriate entity, to attempt to verify the Veteran's claimed stressors, as detailed in his August 2015 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.

If the JSRRC cannot verify the stressors, the AOJ should document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ should then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant should then be given an opportunity to respond.

4.  Following the guidelines outlined in M21-1, the AOJ should contact the National Personnel Records Center and the U.S. Army and Joint Services Records Research Center to attempt to verify the location of the USS Hancock during the months the Veteran served on that ship while it was in the territorial waters of the Republic of Vietnam. 

Further, pertinent development should be undertaken to secure records to determine whether the Veteran actually set foot in the Republic of Vietnam during his service. The Board points out that a claimant's statements of going ashore are to be accepted when the ship sent any crew members ashore during that time for extended periods and the claimant was stationed aboard the ship at that time. M21-1, IV, ii, 1, H, 28, i.

5.  After completing the preceding development, the case should be returned to the September 2015 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any residuals of a cerebrovascular accident that may be present.  If an additional examination is deemed necessary by the VA examiner, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as whether it is at least as likely as not that the Veteran's residuals of a cerebrovascular accident manifested in service or are otherwise related to his military service, to include any herbicide exposure therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any studies, tests and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has PTSD, generalized anxiety disorder, major depression, and/or adjustment disorder with depressed mood.  If not, the examiner should address the prior diagnoses of record.

For each diagnosis identified other than PTSD, the examiner should opine as to whether it is at least as likely as not that the Veteran's psychiatric disorder manifested in service or is otherwise related to his military service, to include any symptomatology therein.

The examiner should also state whether it is at least as likely as not that the disorder was caused by or permanently aggravated by his Non-Hodgkin's lymphoma or his residuals of a cerebrovascular accident.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

